DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, respectively, of U.S. Patent No. 10,938,602, or over claims 1-20, respectively, of U.S. Patent No. 10,938,602, in view of Fang et al (2013/0121393). 
-Regarding claim 1, claim 1 of U.S. Patent No. 10,938,602 teaches a receiver-side apparatus for wireless communication, comprising: a reception circuitry (being, or included in, “receiver-side”) configured to receive, over a channel “channel”, a signal “signal” comprising a known reference signal “known reference signal” superimposed on an unknown data signal “unknown data signal”, (see “wireless communication method, implemented at a receiver-side, for receiving over a channel a signal comprising a known reference signal superimposed on an unknown data signal”, col. 9, lines 12-15); wherein the apparatus performs a method, the method configurable of comprising: 

(B)    using the channel estimate to equalize the channel, thereby producing an estimation of the data symbols and the superimposed reference signal, (see  col. 9, lines 18-20); 
(C)    removing the known reference signal from the estimation obtained in Step (B), (see  col. 9,  lines 21-22); 
(D)    decoding data output after removing the known reference signal in Step (C) thereby generating estimation of the unknown data signal and extrinsic estimations of encoded symbols in the signal, (see  col. 9,  lines 23-26); 
(E)    applying the channel estimate to the estimation of the unknown data signal and subtracting resulting signal from the received signal to generate a revised estimate of the received reference signal, (see  col. 9,  lines 27-30); 
(F)    generating a new channel estimation using the revised estimate of the received reference signal, (see  col. 9,  lines 31-32); and 
(G)    iterating Step (B) to step (G) until an exit criteria is met, (see  col. 9,  lines 33-34).
	Claim 1 of U.S. Patent No. 10,938,602  does not teach the receiver-side apparatus comprises a processor, coupled to the reception circuitry, configured to perform the method, as claimed.
	However, it is well-known in the art, as evidenced by Fang et al, that a system “system” can be implemented with a programmable processor “microprocessor” for performing a method “method” of the system, (see [0056]), and the examiner takes Official Notice on other prior art teaching the well-known feature.

	-Regarding claim 2, claim 2 of U.S. Patent No. 10,938,602 encompasses the limitation of the claim.
-Regarding claim 3, claim 3 of U.S. Patent No. 10,938,602 encompasses the limitation of the claim.
-Regarding claim 4, claim 4 of U.S. Patent No. 10,938,602 encompasses the limitation of the claim.
-Regarding claim 5, claim 5 of U.S. Patent No. 10,938,602 encompasses the limitation of the claim.
-Regarding claim 6, claim 6 of U.S. Patent No. 10,938,602 encompasses the limitation of the claim.
-Regarding claim 7, claim 7 of U.S. Patent No. 10,938,602 teaches a receiver-side apparatus for wireless communication, comprising: a reception circuitry (being, or included in, “receiver-side”) configured to receive, over a channel “channel”, a signal “signal” comprising a known reference signal “known reference signal” superimposed on an unknown data signal “unknown data signal”, (see “wireless communication method, implemented at a receiver-side, 
(A)    generating a channel estimate using the known reference signal and by demodulating the signal, (see col. 9, lines 55-56);
(B)    applying the channel estimate obtained in Step (A) to the known reference signal and subtracting the result from the received signal, (see col. 9, lines 57-59); 
(C)    using the channel estimate to equalize the signal obtained in Step (B), thereby producing an estimation of the data symbols, (see col. 9, lines 60-62); 
(D)    decoding data output thereby generating estimation of the unknown data signal and extrinsic estimations of encoded symbols in the signal, (see col. 9, lines 63-65) ;
(E)    applying the channel estimate to the estimation of the unknown data signal and subtracting resulting signal from the received signal to generate a revised estimate of the received reference signal, (see col. 9, line 66 to col. 16, line 2);
(F)    generating a new channel estimation using the revised estimate of the received reference signal, (see col. 10, lines 3-4); and 
(G)    iterating  Step (B) to step (G) until an exit criteria is met, (see col. 10, lines 5-6).
Claim 7 of U.S. Patent No. 10,938,602  does not teach the receiver-side apparatus comprises a processor, coupled to the reception circuitry, configured to perform the method, as claimed.
	However, it is well-known in the art, as evidenced by Fang et al, that a system “system” can be implemented with a programmable processor “microprocessor” for performing a 
	For further application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement claim 7 of U.S. Patent No. 10,938,602  in such a way that the apparatus would comprise a programmable processor, coupled to the reception circuitry, being configured for performing the method on the signal received by the reception circuitry, so that with the implementation, the apparatus would be enhanced, via the programmable processor, with programmable features in high-speed fashion for realizing the method, as expected.
-Regarding claim 8, claim 8 of U.S. Patent No. 10,938,602 encompasses the limitation of the claim.
-Regarding claim 9, claim 9 of U.S. Patent No. 10,938,602 encompasses the limitation of the claim.
-Regarding claim 10, claim 10 of U.S. Patent No. 10,938,602 encompasses the limitation of the claim.
-Regarding claim 11, claim 11 of U.S. Patent No. 10,938,602 encompasses the limitation of the claim.
-Regarding claim 12, claim 12 of U.S. Patent No. 10,938,602 encompasses the limitation of the claim.
-Regarding claim 13, claim 13 of U.S. Patent No. 10,938,602 teaches a receiver-side apparatus for wireless communication, comprising: a reception circuitry (being, or included in, “receiver-side”) configured to receive, over a channel “channel”, a signal “signal” comprising a 
(A)    generating a channel estimate using the known reference signal and by demodulating the signal, (see col. 10, lines 28-29); 
(B)    using  the channel estimate to equalize the channel, and subtracting the known reference signal therefrom, (see col. 10, lines 30-31); 
(C)    producing an estimation of the data symbols from signal resulting from subtracting in in Step (B), (see col. 10, lines 32-33); 
(D)    decoding  data output from the estimation of the data symbols obtained in step (C), thereby generating estimation on the unknown data signal and extrinsic estimations of encoded symbols in the signal, (see col. 10, lines 34-37); 
(E)    applying the channel estimate on the estimation of the unknown data signal and subtracting resulting signal from the received samples to generate a revised estimate of the received reference signal, (see col. 10, lines 38-41); 
(F)    generating a new channel estimation using the revised estimate of the received reference signal, (see col. 10, lines 42-43); and 
(G)    iterating Step (B) to step (G) until an exit criteria is met, (see col. 10, lines 44-45).

	However, it is well-known in the art, as evidenced by Fang et al, that a system “system” can be implemented with a programmable processor “microprocessor” for performing a method “method” of the system, (see [0056]), and the examiner takes Official Notice on other prior art teaching the well-known feature.
	For further application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement claim 13 of U.S. Patent No. 10,938,602  in such a way that the apparatus would comprise a programmable processor, coupled to the reception circuitry, being configured for performing the method on the signal received by the reception circuitry, so that with the implementation, the apparatus would be enhanced, via the programmable processor, with programmable features in high-speed fashion for realizing the method, as expected.
-Regarding claim 14, claim 14 of U.S. Patent No. 10,938,602 encompasses the limitation of the claim.
-Regarding claim 15, claim 15 of U.S. Patent No. 10,938,602 encompasses the limitation of the claim.
-Regarding claim 16, claim 16 of U.S. Patent No. 10,938,602 encompasses the limitation of the claim.
-Regarding claim 17, claim 17 of U.S. Patent No. 10,938,602 teaches a receiver-side apparatus for wireless communication, comprising: a reception circuitry (being, or included in, 
(A)    generating a channel estimate using the known reference signal and by demodulating the signal, (see col. 10, lines 58-59);
(B)    applying  the channel estimate obtained in Step (A) to the known reference signal and subtracting the result from the received signal, (see col. 10, lines60-62); 
(C)    using the channel estimate to equalize the signal obtained in Step (B), thereby producing an estimation of the data symbols, (see col. 10, lines 63-65); 
(D)    decoding data output from the estimation of the data symbols obtained in step (C), thereby generating estimation on the unknown data signal and extrinsic estimations of encoded symbols in the signal, (see col. 10, line 66 to col. 11, line 2); 
(E)    applying the channel estimate on the estimation of the unknown data signal and subtracting resulting signal from the received samples to generate a revised estimate of the received reference signal, (see col. 11, lines 3-6); 
(F)    generating a new channel estimation using the revised estimate of the received reference signal, (see col. 11, lines 7-8); and 
(G)    iterating Step (B) to step (G) until an exit criteria is met, (see col. 11, lines 9-10).

	However, it is well-known in the art, as evidenced by Fang et al, that a system “system” can be implemented with a programmable processor “microprocessor” for performing a method “method” of the system, (see [0056]), and the examiner takes Official Notice on other prior art teaching the well-known feature.
	For further application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement claim 17 of U.S. Patent No. 10,938,602  in such a way that the apparatus would comprise a programmable processor, coupled to the reception circuitry, being configured for performing the method on the signal received by the reception circuitry, so that with the implementation, the apparatus would be enhanced, via the programmable processor, with programmable features in high-speed fashion for realizing the method, as expected.
-Regarding claim 18, claim 18 of U.S. Patent No. 10,938,602 encompasses the limitation of the claim.
-Regarding claim 19, claim 19 of U.S. Patent No. 10,938,602 encompasses the limitation of the claim.
-Regarding claim 20, claim 20 of U.S. Patent No. 10,938,602 encompasses the limitation of the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009.  The examiner can normally be reached on 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG PHU/
Primary Examiner
Art Unit 2632